Exhibit 10.1

 

HILL INTERNATIONAL, INC.

 

2009 NON-EMPLOYEE DIRECTOR STOCK GRANT PLAN

 

As amended through June 5, 2013

 

SECTION 1.  Purpose

 

The purpose of this 2009 Non-Employee Director Stock Grant Plan is to promote
the interests of Hill International, Inc. and its stockholders by enabling the
Company to attract and retain the best available individuals for service as
Non-Employee Directors of the Company.

 

SECTION 2.  Definitions and Construction

 

2.1          Definitions.  As used in the Plan, terms defined parenthetically
immediately after their use shall have the respective meanings provided by such
definitions, and the terms set forth below shall have the following meanings (in
either case, such terms shall apply equally to both the singular and plural
forms of the terms defined):

 

(a)           “Award” means any Common Stock awarded under the Plan.

 

(b)           “Award Agreement” means the agreement, certificate or other
instrument evidencing the grant of any Award under the Plan.

 

(c)           “Awarded Stock” means the Common Stock awarded to a Grantee
pursuant to the Plan which is subject to any forfeiture and/or restrictions on
transferability in accordance with Section 6 of the Plan.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” means a felony conviction of a Non-Employee Director or
the failure of a Non-Employee Director to contest prosecution for a felony, or a
Non-Employee Director’s willful misconduct or dishonesty, any of which is
determined by the Board to be directly and materially harmful to the business or
reputation of the Company.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

 

(g)           “Common Stock” means common shares, par value $.0001, of the
Company.

 

(h)           “Company” means Hill International, Inc., a Delaware corporation.

 

(i)            “Disability” means permanent and total disability as determined
under procedures established by the Board for purposes of the Plan.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.

 

(k)           “Fair Market Value” means as of any specified date, the closing
price of the Common Stock on the New York Stock Exchange (or, if the Common
Stock is not then listed on such exchange, such other national securities
exchange or other market on which the Common Stock is then listed or admitted to
trading, as the case may be) on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Common Stock are
reported

 

(l)            “Grantee” means a Non-Employee Director who has been granted an
Award, or the personal representative, heir or legatee of the Grantee who has
rights to Awarded Stock.

 

1

--------------------------------------------------------------------------------


 

(m)          “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary of the Corporation.

 

(n)           “Plan” means this 2009 Non-Employee Director Stock Grant Plan, as
the same may be amended from time to time.

 

(o)           “Restriction Period” means the period during which shares of
Awarded Stock are subject to forfeiture or restrictions on transfer (if
applicable) as described in Section 6 of the Plan and any applicable Award
Agreement.

 

(p)           “Retirement” means a Non-Employee Director’s voluntary retirement
from the Board.

 

(q)           “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor thereto.

 

2.2          Gender and Number.  Except where otherwise indicated by the
context, reference to the masculine gender shall include the feminine gender,
the plural shall include the singular and the singular shall include the plural.

 

2.3          Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

SECTION 3. Shares Subject To The Plan

 

3.1          Shares Available.  The Common Stock to be offered under the Plan
may be unissued Common Stock or Common Stock held in treasury.  The aggregate
number of shares of Common Stock subject to Awards under the Plan shall not
exceed 400,000 shares, subject to the adjustments provided in Section 7.

 

3.2          Canceled, Terminated or Forfeited Awards.  Any shares of Common
Stock subject to any portion of an Award which, in any such case and for any
reason, expires, or is canceled, terminated or otherwise forfeited, without the
recipient having received any benefits of ownership (as such phrase is construed
by the Securities and Exchange Commission or its staff), shall again be
available for distribution in connection with Awards under the Plan.

 

SECTION 4.  Administration

 

4.1          General.  The Plan shall be administered by the Board.  Subject to
the express provisions of the Plan, the Board shall have authority to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to it,
to determine the terms and provisions of the Awards and Agreements (which shall
comply with and be subject to the terms and conditions of the Plan) and to make
all other determinations necessary or advisable for the administration of the
Plan.  The Board’s determination of the matters referred to in this Section 4.1
shall be conclusive.

 

4.2          Section 16 Compliance.  It is the intention of the Company that the
Plan and the administration of the Plan comply in all respects with
Section 16(b) of the Exchange Act and the rules and regulations promulgated
thereunder.  If any Plan provision, or any aspect of the administration of the
Plan, is found not to be in compliance with Section 16(b) of the Exchange Act,
the provision or administration shall be deemed null and void, and in all events
the Plan shall be construed in favor of its meeting the requirements of
Rule 16b-3 promulgated under the Exchange Act.

 

SECTION 5.  Eligibility

 

Subject to the terms of the Plan, the Board shall determine the amount of, and
terms of, all Awards to eligible Non-Employee Directors.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.   Award Terms

 

6.1          Awards and Certificates.

 

(a)           Awarded Stock shall be evidenced in such manner as the Board may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates.  Any certificate issued in respect of any Award shall be
registered in the name of the Grantee and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Hill International, Inc. 2009 Non-Employee Director Stock Grant Plan and an
Award Agreement.  Copies of such Plan and Agreement are on file at the offices
of Hill International, Inc.”

 

(b)           The Board may require that the certificates evidencing such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed and that, as a condition of any Award, the Grantee shall have delivered a
stock power, endorsed in blank, relating to the Common Stock covered by such
Award.

 

(c)           Upon the end of the Restriction Period and provided that the
Awarded Stock has not been forfeited, the Company shall, upon the Grantee’s
request or upon its own initiative, issue or have issued new certificates
without the legend described in Section 6.1(a), in exchange for those
certificates previously issued.

 

6.2          Terms and Conditions.   Awarded Stock shall be subject to the
following terms and conditions.

 

(a)           Subject to any time vesting restrictions imposed by the Board
pursuant to the Award Agreement referred to in Section 6.2(g), and except as
otherwise provided in Sections 6.2(d), 6.2(e) and 6.2(f), or as otherwise
provided by the Board (subject to the terms of the Plan), all Awarded Stock
shall vest immediately on the date upon which the Award is granted.

 

(b)           Subject to the provisions of the Plan and the Award Agreement
referred to in Section 6.2(g), and until the expiration of any Restriction
Period, the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Awarded Stock.

 

(c)           Except as provided in Sections 6.2(b) and this 6.2(c) and the
Award Agreement, the Grantee shall have, with respect to the Awarded Stock, all
of the rights of a holder of Common Stock including the right to vote the
Awarded Stock and, if granted by the Board, the right to receive any cash
dividends.

 

(d)           Except to the extent otherwise provided in the applicable Award
Agreement and Sections 6.2(a) and 6.2(f), if a Grantee ceases to be a
Non-Employee Director of the Company for any reason other than death,
Disability, Retirement, or Cause, all unvested Awarded Stock shall be forfeited
as of the date the Grantee ceases to be a Non-Employee  Director.

 

(e)           If a Grantee ceases to be a Director of the Company because of
removal for Cause, all unvested Awarded Stock shall be forfeited as of the date
the Grantee ceases to be a director.

 

(f)            In the event of a Grantee’s death, Disability or Retirement while
a Director of the Company, all unvested Awarded Stock shall become fully vested
and all restrictions (other than restrictions on transferability in the absence
of registration of the Awarded Stock under the Securities Act or the
availability of an exemption therefrom), shall end as of the date of such death,
Disability or Retirement.

 

(g)           Each Award shall be confirmed by, and be subject to, the terms of
an Award Agreement.

 

(h)           The Board may at any time accelerate the vesting of all or any
portion of any Award or provide for the lapsing of any conditions or
restrictions on any outstanding Award, or portion thereof.

 

SECTION 7.  Adjustments Upon Change In Capitalization

 

Notwithstanding the limitations set forth in Section 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock

 

3

--------------------------------------------------------------------------------


 

split, property dividend, share repurchase, share combination, share exchange,
issuance of warrants, rights or debentures or other change in corporate
structure of the Company affecting the Common Stock, the Board shall make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number of shares subject to outstanding
Awards, and/or such other equitable substitution or adjustments as it may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to any Award shall always be a whole number.

 

SECTION 8.  Termination and Amendment

 

8.1          Termination.  The Plan shall terminate on the earliest to occur of:
(i) the date when all of the Common Stock available under the Plan shall have
been granted and vested; (ii) June 9, 2019; or (iii) such earlier date as the
Board may determine.  Notwithstanding the foregoing sentence, the termination of
the Plan shall not terminate the rights of a Grantee with respect to Awards made
on or prior to the date of such Plan termination.

 

8.2          Amendment.  The Board may amend, alter or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would:
(i) impair the rights under an Award or Award Agreement theretofore granted
without the recipient’s consent, except such an amendment made to cause the Plan
to qualify for the exemption provided by Rule 16b-3 or to cause the Plan to
comply with Code section 409A, or (ii) disqualify the Plan from the exemption
provided by Rule 16b-3.  In addition, no such amendment shall be made without
the approval of the Company’s stockholders to the extent such approval is
required by law or agreement.

 

SECTION 9.  Withholding

 

The Grantee shall pay to the Company, or make provision satisfactory to the
Board for payment of, any taxes required by law to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability. In the Board’s sole discretion, a Grantee may elect to have such tax
obligations paid, in whole or in part, in shares of Common Stock, including
shares retained from the Award creating the tax obligation. For withholding tax
purposes, the value of the shares of Common Stock shall be the Fair Market Value
on the date the withholding obligation is incurred. The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Grantee.

 

SECTION 10.  No Right to Re-Election

 

Nothing in the Plan or in any Award granted pursuant to the Plan or any action
taken under the Plan shall confer on any individual any right to continue as a
Non-Employee Director of the Company or to be renominated by the Board or
re-elected by the stockholders of the Company.

 

SECTION 11.  Effective Date of the Plan

 

The effective date of the Plan was the date of the 2009 Annual Meeting of
Stockholders at which the Company’s stockholders approved the Plan.

 

SECTION 12.  Governing Law

 

To the extent that state laws shall not have been preempted by any laws of the
United States, the Plan shall be construed, regulated, interpreted and
administered according to the laws of the State of Delaware without regard to
its conflict of laws rules.

 

4

--------------------------------------------------------------------------------